Name: Decision No 1/98 of the European Community-former Yugoslav Republic of Macedonia Cooperation Council of 20 March 1998 concerning the Rules of Procedure of the Cooperation Council established by the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy;  tariff policy
 Date Published: 1998-07-04

 Avis juridique important|21998D0704(01)Decision No 1/98 of the European Community-former Yugoslav Republic of Macedonia Cooperation Council of 20 March 1998 concerning the Rules of Procedure of the Cooperation Council established by the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia Official Journal L 190 , 04/07/1998 P. 0048 - 0052DECISION No 1/98 OF THE EUROPEAN COMMUNITY-FORMER YUGOSLAV REPUBLIC OF MACEDONIA COOPERATION COUNCIL of 20 March 1998 concerning the Rules of Procedure of the Cooperation Council established by the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia (98/417/EC)THE COOPERATION COUNCIL,Having regard to the Cooperation Agreement between the European Community of the one part, and the former Yugoslav Republic of Macedonia (1), of the other part, and in particular Articles 33 and 36 thereof,Whereas that Agreement entered into force on 1 January 1998,HAS DECIDED TO ADOPT THE FOLLOWING RULES OF PROCEDURE AND TO ESTABLISH THE WORKING PARTIES PROVIDED FOR UNDER THESE RULES:Article 1 Chairmanship The office of Chairman of the Cooperation Council shall be held alternately for periods of twelve months by a representative of the former Yugoslav Republic of Macedonia and a representative of the European Community, hereinafter referred to as the 'Community`. However, the first period shall begin on the date of the first Cooperation Council and end on 31 December of the same year.Article 2 Meetings 1. The Cooperation Council shall meet once a year. Additional meetings may be held if both Parties so agree, at the request of either Party.2. Each session of the Cooperation Council shall be held at a time and place agreed by both Parties.3. Unless otherwise agreed the sessions of the Cooperation Council shall not be public.Article 3 Delegations Prior to each session, the Community and the former Yugoslav Republic of Macedonia shall agree on the level of representation of the Cooperation Council. They shall also inform the Chairman of the intended composition of their respective delegations.Article 4 Secretariat, communications An official of the former Yugoslav Republic of Macedonia and an official of the Commission of the European Communities shall act jointly as Secretaries of the Cooperation Council.All communications to and from the Chairman shall be forwarded to both Secretaries. The two Secretaries shall ensure that communications are forwarded, where appropriate, to their respective representatives in the Cooperation Council.Article 5 Agenda 1. The Chairman and the Secretaries shall draw up the provisional agenda for each session.The provisional agenda shall consist of those items in respect of which a request for inclusion has reached the Secretaries not less than 21 days before the beginning of the session.The only items which may appear on the provisional agenda shall be those in respect of which the relevant documentation has been forwarded to the Secretaries referred to in Article 4 not later than the date of dispatch of such agenda.The agenda shall be adopted by the Cooperation Council at the beginning of each session. Where both Parties agree, items which do not appear on the provisional agenda may be included.2. The Chairman may, in agreement with the two Parties, shorten the time limits laid down in paragraph 1 to take account of the requirements of a particular case.Article 6 Minutes Minutes shall be taken for each session and shall include the summing up of the proceedings by the Chairman. Upon adoption by the Cooperation Council, the minutes shall be signed by the Chairman and the Secretaries and one original copy filed by each of the Parties.Article 7 Working parties 1. The working parties established in accordance with Article 36 of the Cooperation Agreement, including their respective terms of reference, are listed in the Annex to these Rules of Procedure. They shall be composed of representatives of both Parties. They shall meet at the request of either Party without prejudice to more specific provisions laid down in their respective terms of reference as annexed to these Rules.2. The working parties shall work under the authority of the Cooperation Council which shall determine their objectives and the scope of their activities. They shall not take decisions but can make recommendations to the Cooperation Council to which they shall report after each one of their meetings.3. The Cooperation Council can at any time modify the terms of reference of the working parties and terminate their existence, or establish new working parties.Article 8 Acts Decisions adopted by the Cooperation Council within the meaning of Article 33(1) of the Cooperation Agreement shall be signed by the Chairman and the Secretaries.These Decisions, as well as Resolutions, Recommendations or Opinions of the Cooperation Council formulated within the meaning of Article 33(2) of the Cooperation Agreement, shall be followed by a serial number, by the place and date of their adoption and by a description of their subject.Decisions taken by the Cooperation Council shall be published by the Parties in their respective official publications. Each Party may decide, in agreement with the other Party, on the publication of any other act adopted by the Cooperation Council.Article 9 Languages The official languages of the Cooperation Council shall be the official languages of the Parties.The Cooperation Council shall normally base its deliberations on documentation prepared in these languages.Article 10 Expenses The Community, on the one hand, and the former Yugoslav Republic of Macedonia on the other, shall defray the expenses that they incur as a result of their participation in meetings of the Cooperation Council and of working parties in respect of staff, travelling and subsistence expenses and also of postal and telecommunications costs.Expenditure in connection with interpretation at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpretation or translation into or from the official language of the former Yugoslav Republic of Macedonia, which shall be borne by the former Yugoslav Republic of Macedonia.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings.Article 11 This Decision shall enter into force on the day on which its is adopted.(1) OJ L 348, 18. 12. 1997, p. 2.ANNEX WORKING PARTY ON ECONOMIC AND FINANCIAL MATTERS TERMS OF REFERENCE 1. The general objectives of the working party are the review of economic developments and policies as well as the monitoring and joint analysis of economic, technical and financial cooperation in accordance with Articles 4, 10 and 11 of the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia, with a view to contributing to the economic development of the former Yugoslav Republic of Macedonia and strengthening the economic links between the former Yugoslav Republic of Macedonia and the European Community.2. The working party shall deal in particular with the following specific subjects:- review of macro-economic developments and policies in the European Community and the former Yugoslav Republic of Macedonia,- review of progress made by the authorities towards the implementation of the principle of a free market economy, in particular with a view to promoting private sector development, direct foreign investment and the establishment of a sound banking and financial sector in the former Yugoslav Republic of Macedonia,- monitoring and joint analysis of the development of craft industries and small and medium-sized enterprises (SMEs) including craft industries, and their organisations in the former Yugoslav Republic of Macedonia, as well as cooperation between SMEs and craft industries in the European Community and in the former Yugoslav Republic of Macedonia. Implementation review of PHARE assistance in that field,- review of Community assistance in support of the economic development of the former Yugoslav Republic of Macedonia, in particular PHARE.3. The working party shall report after each of its meetings and may address recommendations to the Cooperation Council.WORKING PARTY ON AGRICULTURE TERMS OF REFERENCE 1. The working party shall deal with primary agricultural and processed agricultural products. The general objectives of the working party are the implementation, monitoring and joint analysis of cooperation in agriculture in accordance with Articles 6 and 9 of the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia, including matters in relation to agricultural and processed agricultural products which fall under Title II of the Cooperation Agreement.2. The working party shall deal in particular with the following specific subjects:- examination of problems related to the development of the agricultural sector and agricultural policy, as well as rural development in the former Yugoslav Republic of Macedonia and in the European Community,- examination of Community assistance in support of agriculture in the former Yugoslav Republic of Macedonia, in particular PHARE,- veterinary and phyto-sanitary matters, and the examination of the possibilities of developing cooperation in this area.3. The working party shall report after each of its meetings and may address recommendations to the Cooperation Council.CONTACT GROUP FOR THE IMPLEMENTATION OF THE PROTOCOL ON ADDITIONAL TRADE ARRANGEMENTS FOR CERTAIN IRON AND STEEL PRODUCTS TERMS OF REFERENCE 1. The objective of the contact group is to discuss issues related to the implementation of Protocol 1 to the Cooperation Agreement on additional trade arrangements for certain iron and steel products.2. The contact group shall deal in particular with the following subjects:- monitoring and review of the double-checking system for the export of certain iron and steel products from the former Yugoslav Republic of Macedonia to the European Community and discussion of any problems arising from its operation,- monitoring of the progressive liberalisation of export restrictions relating to waste and scrap of ferrous metals originating in the former Yugoslav Republic of Macedonia,- exchange of information on the situation of the steel industry in both territories and on trade between them, particularly with the purpose of identifying such problems as might arise,- examination of the situation of the steel industry at world level, including developments in international trade,- exchange of all useful information on the structure of the industries concerned, the development of their production capacities, scientific and research progress in the relevant field, and the evolution of employment,- exchange of information on policy in areas such as competition, public aid, restructuring, and pollution and environmental problems,- examination of progress in the framework of the technical assistance between the Parties, including assistance to financial, commercial, and technical management,- exchange of all relevant information as to attitudes taken, or to be taken, in the appropriate international organisations or fora.3. If both Parties agree that it would be appropriate, representatives of the industries shall be invited to meet in parallel to the Contact Group and to report to it on the result of their discussions.4. The Contact Group shall meet at least once a year, alternately on the territories of each Party.5. The Chairmanship of the Contact Group shall be held alternately by a representative of the Commission of the European Communities and a representative of the former Yugoslav Republic of Macedonia.6. The Contact Group shall report after each of its meetings and may address recommendations to the Cooperation Council.WORKING PARTY ON CUSTOMS AND TAXATION TERMS OF REFERENCE 1. The general objective of the working party is to monitor the implementation of the customs and taxation provisions of the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia in accordance with Articles 11 and 23 of this Agreement.2. The working party shall deal in particular with the following specific subjects:- discussion of any difficulties which might arise in the implementation of the Agreement,- exchange of information on the compatibility of the legislation and organisational developments of both parties in the customs and taxation fields and coordination whenever necessary in order to define common positions to be presented in the framework of international fora,- identification of opportunities for further cooperation in areas which the parties consider of mutual interest,- review of relevant Community assistance in the fields of customs and taxation, in particular PHARE.3. As and when both Parties agree that presence and/or participation of special experts is appropriate to provide expert information, the working party may invite such experts for such purposes as it defines.4. The working party shall report after each of its meetings and may address recommendations to the Cooperation Council.WORKING PARTY ON REFORM AND APPROXIMATION OF LEGISLATION TERMS OF REFERENCE 1. The general objectives of the Working Party are the review of legislative reform as well as the monitoring and joint analysis of the approximation of legislation in the former Yugoslav Republic of Macedonia in accordance with Article 11(2) of the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia.2. The Working Party shall deal in particular with the following specific subjects:- identification of the policies to be followed in this sector, establishment of priorities within these policies and of guidelines for the implementation thereof,- regular monitoring of the implementation of the said policies and guidelines,- review of relevant Community assistance in the fields of public administration reform, approximation of economic legislation and law enforcement, in particular PHARE.3. As and when both Parties agree that the presence and/or participation of special experts is appropriate to provide expert information, the Working Party may invite such experts for such purposes as it defines.4. The Working Party shall report after each of its meetings and may address recommendations to the Cooperation Council.